             Case 2:20-cv-00093-TSZ Document 29 Filed 04/27/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          In re Subpoena Duces Tecum served             C20-93 TSZ
 8        on Masters Enterprises, Inc. (Seattle)
          d/b/a Fax List Wholesalers                    MINUTE ORDER
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
            (1)    Masters’ Motion to Clarify and/or Limit Scope of Minute Order, docket
12   no. 25, is DENIED. Plaintiff Robert Kahn has confirmed that James Masters is
     “welcome to be present and observe” during the hard drive imaging process and that any
13   discovery resulting from the subsequent forensic examination is limited to data and
     information Kahn seeks pursuant to the subpoena duces tecum. See Response to Motion
14   to Clarify, docket no. 27 at 4, n.1. Masters Enterprises, Inc. (Seattle) d/b/a Fax List
     Wholesalers is ORDERED to take the actions set forth in the Court’s Minute Order,
15   docket no. 24, on or before May 8, 2020.

          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 27th day of April, 2020.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
